DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art and rejections set forth in the previous action for the reasons set forth in applicants arguments dated February 4, 2021, and because the amendments to the claims, namely, the second diameter of the third cannula of the shaft is less than the first diameter of the second cannula of the capture sleeve, that the third outer surface of the shaft is spaced a distance away from the second inner surface of the capture sleeve to provide an inner lumen therein, and the third disaster of the lumen of the catheter shaft is less than the second diameter of the third cannula of the shaft such that the fourth outer surface of the catheter shaft is spaced a distance away from the third inner surface of the shaft to provide an inner space therebetween, in combination with the other limitations of the claims are distinguishable over the prior art, since there is no teaching, suggestion, or motivation to produce the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771